Exhibit AMENDMENT NUMBER 6 TO 6% CONVERTIBLE DEBENTURE ISSUED PURSUANT TO THAT CERTAIN SECURITIES PURCHASE AGREEMENT DATED AS OF JULY 24, 2003 THIS IS AMENDMENT Number 6 ("this Amendment") that is being executed and delivered by and between GCA Strategic Investment Fund Limited, a Bermuda corporation ("GCA") and Rapid Link Incorporated, formerly known as Dial-Thru International Corporation, a Delaware corporation (the "Company"), and dated effective as of the date set forth herein, in order to amend that certain $574,597.22 Principal Amount 6% Convertible Debenture of the Company in favor of GCA and dated as of January 3, 2004, (the "6% Convertible Debenture") as amended by Amendment Number 1 dated as of November 8, 2004, and as further amended by Amendment Number 2 dated as of January 10, 2005, and as further amended by Amendment Number 3 dated as of September 14, 2006, and as further amended by Amendment Number 4 dated as of October 31, 2007, and as further amended by Amendment Number 5 dated as of March 31, 2008, by which GCA and the Company, in consideration of the mutual promises contained in the 6% Convertible Debenture and in this Amendment and other good and valuable consideration (the sufficiency, mutuality and adequacy of which are hereby acknowledged), hereby agree as follows: 1.
